Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 22, 2021

                                       No. 04-21-00561-CR

                                    Joseph Richard IZZARD,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR13444
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER
       Appellant Joseph R. Izzard was sentenced to deferred adjudication and placed on
community supervision on August 20, 2020, pursuant to a plea bargain. On June 22, 2021, Izzard
agreed to an order by the trial court modifying the conditions of his community supervision. On
December 6, 2021, Izzard filed a notice of appeal attempting to appeal that order.

       An order modifying the conditions of community supervision is not appealable. See
Davis v. State, 195 S.W.3d 708, 710-11 (Tex. Crim. App. 2006); Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977); Elizondo v. State, 966 S.W.2d 671, 672 (Tex. App.—San Antonio
1998, no pet.).

        Appellant is therefore ordered to show cause in writing by January 4, 2022 why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to respond satisfactorily
within the time provided, the appeal will be dismissed.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court